                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

  JAMIE S. ROARK                                   *     CIVIL ACTION NO. 18-0736


  VERSUS                                           *     JUDGE TERRY A. DOUGHTY


  ANDREW SAUL, COMMISSIONER,                       *     MAG. JUDGE KAREN L. HAYES
  SOCIAL SECURITY
  ADMINISTRATION

                                       JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge's Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, and DECREED that the Commissioner’s decision is

hereby REVERSED and REMANDED pursuant to the fourth sentence of 42 U.S.C. ' 405(g)

for further proceedings consistent therewith.

       MONROE, Louisiana, this 7th day of August, 2019.


                                                  _____________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
